DETAILED ACTION

Acknowledgments


The present application is being examined under the AIA  first inventor to file provisions. 
This action is in reply to the arguments and amendments filed on 10/16/2020.
Claims 1, 6, 11, and 16, have been amended.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement

The Information Disclosure Statement filed on 10/13/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.


Response to Arguments

Applicant’s arguments, see page 10, filed 10/13/2020, with respect to the rejection of claims 1-5 and 16-20 under 35 USC § 112(b) have been fully considered and are persuasive.  The 35 USC § 112(b) rejection of claims 1-5 and 16-20 has been withdrawn. 
Applicant’s arguments, see page 11, filed 10/13/2020, with respect to the rejection of claims 6-10 under 35 USC § 101 have been fully considered and are persuasive.  The 35 USC § 101 rejection of claims 6-10 has been withdrawn. 
Applicant’s arguments, see pages 11-15, filed 10/13/2020, with respect to the rejection of claims 1-20 under 35 USC § 103 have been fully considered and are persuasive.  The 35 USC § 103 rejection of claims 1-20 has been withdrawn. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites device characteristics for targeting wireless devices of users.  However, each of the characteristics is already included in the independent claim 1.  Therefore, claim 2 does not further limit independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 1-5 is/are directed to signals per se, under the broadest reasonable interpretation, and is therefore directed to ineligible subject matter for the purposes of 35 U.S.C. 101. 
According to paragraph [0083] of the Applicant's specification, the Applicant has defined storage medium as “including carrier wave signals.” 
Based on this, the definition of computer readable storage media broadly includes signals. Therefore, the Examiner finds that one of ordinary skill in the art may interpret "computer-readable storage medium" claims to broadly include signals. See USPTO memorandum by Director Kappos, D.J. Subject Matter Eligibility of Computer Readable media, 1351 OG 212 (Feb 23, 2010) ("2010 Kappos Memorandum") noting that "[w]hen the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter." 

Therefore, because signal claims are not in any statutory category, Applicants' computer-readable storage medium claims are considered non-statutory subject matter. In re Nujiten, 500 F3d 1346, 84 USPQ2d 1485 (Fed. Cir. 2007). 13. 
To overcome this particular 35 U.S.C. 101 rejection and assuming the original specification supports such an amendment in accordance with 35 U.S.C. 112 1st paragraph, the Examiner recommends (by way of example only) that Applicant amend the preamble and insert the phrase "non-transitory." For example, the claim might recite: "A non-transitory computer readable storage medium...." For additional guidance, see the 2010 Kappos Memorandum.
Also see MPEP 2106.03



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:  Claims 1-20 are eligible under Step 1 of the analysis as they are directed to statutory categories of patentability.  Claim 11 is directed to a method/process.  A process is a statutory category for patentability.  Claims 1 and 16 are drawn to a system including a processor.  Therefore the claims are considered an apparatus and an apparatus is a statutory category for patentability. Claim 6 is directed toward a computer-program product tangibly embodied in a non-transitory machine-readable storage medium.  Therefore the claim is drawn to an article of manufacture which is a statutory category for patentability.
Step 2A Prong 1: In Prong One of Step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception:

Claim 1, representative of claims 6, 11, and 16 includes the following limitations:
A system for advanced programmatic targeting of wireless devices including mobile devices and tablet devices for ad delivery, comprising: 
a programmatic advertising campaign framework having one or more application programming interfaces (APIs) and software components including one or more performance based algorithms; 
a storage medium to store instructions of the one or more application programming interfaces (APIs) and software components including the one or more performance based algorithms; and 
processing logic including a hardware processor that is coupled to the storage medium, the hardware processor is configured to execute the instructions of the one or more application programming interfaces (APIs) and software components including the one or more performance based algorithms to: 
receive, with the system, a function call from an advertising entity; 
analyze parameters of the function call including an advertising cost budget for an ad campaign; 
analyze advanced targeting data and parameters and rules for determining a customized ad campaign for the advertising entity; 
receive, with the system, an update campaign function call to modify a user ad engagement rate from a first ad engagement rate to a second ad engagement rate, wherein the user ad engagement rate for an in-app video ad within non-web browser applications of mobile devices or tablet devices is measured in terms of play rate, playthrough rate, completion rates, video viewing time, and share rates, wherein the advanced targeting data and parameters include device characteristics and user characteristics including in-app purchase (IAP) activity within the non-web browser applications of mobile devices or tablet devices of a user from any ad source, different conversion rates for representing a likelihood of conversion for App No 14/677,951Page 3 of 16Dkt No 9444P013different groups of users, the first and second ad engagement rates to indicate a level of user engagement with in-app video ads within non-web browser applications of mobile devices or tablet devices during an ad play event on wireless devices of users, wherein the mobile device and tablet device characteristics for targeting wireless devices of users include different operating system types, volume settings, bandwidth of a wireless network connection for a user's mobile device or tablet device, whether user's wireless device is a mobile device or a tablet device, screen size and orientation for the mobile and tablet devices, mobile or tablet device identification, and mobile device or tablet device age to target mobile and tablet wireless devices that are new with respect to the system or recently associated with the system with the device age being a time period in which the mobile device or tablet device is identified by the system
Examiner notes: The above underlined claim terms fall under Step 2A – Prong Two of the analysis detailed below.
The claims recite an abstract idea of targeted advertising by receiving a request, receiving advertising, user, budget, and device parameters, analyzing the parameters, and further receiving an updated call to modify an engagement rate based on the collected data, which under the broadest reasonable interpretation covers the performance of a commercial interaction-marketing or sales activity (see specification [0005]) which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions).
As such, the Examiner concludes that claim 1, 6, 11, and 16 recite an abstract idea (Step 2A – Prong One: YES)
Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.  Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.
Step 2A Prong 2:  In Step 2A Prong Two, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claim limitations recite the following additional elements that are beyond the judicial exception (additional elements are underlined
Claim 1, representative of claims 6, 11, and 16, includes the following limitations:
A system for advanced programmatic targeting of wireless devices including mobile devices and tablet devices for ad delivery, comprising: 
a programmatic advertising campaign framework having one or more application programming interfaces (APIs) and software components including one or more performance based algorithms; 
a storage medium to store instructions of the one or more application programming interfaces (APIs) and software components including the one or more performance based algorithms; and 
processing logic including a hardware processor that is coupled to the storage medium, the hardware processor is configured to execute the instructions of the one or more application programming interfaces (APIs) and software components including the one or more performance based algorithms to: 
receive, with the system, a function call from an advertising entity; 
analyze parameters of the function call including an advertising cost budget for an ad campaign; 
analyze advanced targeting data and parameters and rules for determining a customized ad campaign for the advertising entity; 
receive, with the system, an update campaign function call to modify a user ad engagement rate from a first ad engagement rate to a second ad engagement rate, wherein the user ad engagement rate for an in-app video ad within non-web browser applications of mobile devices or tablet devices is measured in terms of play rate, playthrough rate, completion rates, video viewing time, and share rates, wherein the advanced targeting data and parameters include device characteristics and user characteristics including in-app purchase (IAP) activity within the non-web browser applications of mobile devices or tablet devices of a user from any ad source, different conversion rates for representing a likelihood of conversion for App No 14/677,951Page 3 of 16Dkt No 9444P013different groups of users, the first and second ad engagement rates to indicate a level of user engagement with in-app video ads within non-web browser applications of mobile devices or tablet devices during an ad play event on wireless devices of users, wherein the mobile device and tablet device characteristics for targeting wireless devices of users include different operating system types, volume settings, bandwidth of a wireless network connection for a user's mobile device or tablet device, whether user's wireless device is a mobile device or a tablet device, screen size and orientation for the mobile and tablet devices, mobile or tablet device identification, and mobile device or tablet device age to target mobile and tablet wireless devices that are new with respect to the system or recently associated with the system with the device age being a time period in which the mobile device or tablet device is identified by the system
These additional elements are not indicative of integration into a practical application because:
Regarding the “wireless devices,” “mobile devices”, “tablet devices,” and “a hardware processor,” these elements add the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).  The additional elements above are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving and analyzing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Dependent claims 2-5, 7-10, 12-15, and 17-20 fails to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
Step 2B:  In Step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an “inventive concept.”  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. See Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
As discussed above in Step 2A Prong Two, the elements “wireless devices,” “mobile devices”, “tablet devices,” and “a hardware processor,” add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).  
Dependent claims 2-5, 7-10, 12-15, and 17-20 fails to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).  For example:
Claims 3, 8, and 13 include using a metric to divide users into groups based on a predicted conversion rate which is considered a mental process (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)).
Claims 5, 15, and 20 include the use of an ROI rule parameter based on a cost budget analysis which is considered a certain method of organizing human activity (a fundamental economic principle or practice).
  The Examiner has therefore determined that no additional element, or combination of additional claim elements is/are sufficient to ensure the claims(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to advertisement campaign creation and modification.
U.S. Pub No. 2014/0074601 to Delug disclosing methods for mobile ad targeting using specialized applications installed on the user device to gather data for targeting of ad content.
U.S. Pub No. 2016/0104207 to Zhao disclosing the management of multiple advertising campaigns wherein the inputs for campaign selection include user characteristics and ROI calculations.
U.S. Pub No. 2016/0117736 to Dasdan disclosing methods of identifying new/unique users of an online advertising system.
U.S. Patent No. 8,745,647 to Shin disclosing methods of evaluating and grouping users together for targeted advertising purposes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.C/Examiner, Art Unit 3682                                                                                                                                                                                                        

/GAUTAM UBALE/Primary Examiner, Art Unit 3682